Citation Nr: 0210270	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  99-08 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  The propriety of the initial noncompensable rating for a 
right knee disability for the period prior to April 15, 1999.  

2.  The propriety of the initial 10 percent rating for a 
right knee disability beginning April 15, 1999.  

3.  The propriety of the initial noncompensable rating for 
fracture residuals of the right fifth metacarpal.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from September 1980 
to May 1994. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted the veteran service 
connection for a right knee disability and assigned a 
noncompensable rating effective August 9, 1997, and granted 
service connection for fracture residuals of the right fifth 
metacarpal, and assigned a noncompensable rating.  By rating 
decision dated March 2000, the RO assigned the veteran an 
initial 10 percent rating from April 15, 1999.  During the 
course of the veteran's appeal, the claims folder was 
transferred to Huntington, West Virginia.  

The veteran's claim was remanded by the Board in March 2001.

By rating decision dated August 2001, the RO denied the 
veteran's claims of service connection for seizure disorder, 
tension headaches, head congestion, arthritis of the back, 
enuresis, aching joints, restless leg syndrome, carpal tunnel 
syndrome, sleep apnea, and diarrhea due to undiagnosed 
illness, as well as post-traumatic stress disorder (PTSD).  
The veteran filed a notice of disagreement in August 2001, 
and the RO thereafter issued a statement of the case in 
February 2002.  However, inasmuch as the veteran did not 
submit a substantive appeal in regard to these issues, they 
are not in appellant status.  




FINDINGS OF FACT

1.  For the period prior to April 15, 1999, the evidence does 
not show subluxation or lateral instability of the right 
knee.

2.  For the period prior to April 15, 1999, the evidence does 
not show flexion limited to 45 degrees or extension limited 
to 10 degrees of the right knee.  

3.  For the period prior to April 15, 1999, the evidence does 
not show that the veteran had dislocated cartilage or removal 
of cartilage of the right knee in service.  

4.  For the period beginning April 15, 1999, the evidence 
does not show that the veteran has either moderate recurrent 
subluxation or moderate lateral instability of the right 
knee.

5.  For the period beginning April 15, 1999, even with pain 
on motion, weakened movement, excess fatigability, and 
incoordination considered, even during flare-ups, the 
evidence does not show that the veteran has flexion limited 
to 30 degrees or its equivalent, or extension limited to 15 
degrees or its equivalent.  

6.  For the period beginning April 15, 1999, the evidence 
does not show that the veteran has either dislocated 
cartilage or removal of cartilage of the right knee in 
service.

7.  Throughout the period from the grant of service 
connection to the present, the evidence has not shown 
ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints of he right fifth finger.  

8.  Throughout the period from the grant of service 
connection to the present, the evidence has not shown that 
the veteran could not move his right fifth metacarpal to 
within 2 inches of the median transverse fold of the palm.  


CONCLUSIONS OF LAW

1.  For the period prior to April 15, 1999, the criteria for 
a rating in excess of 0 percent for a right knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
1991 & Supp. 2001); 38 C.F.R. § § 4.7, 4.40, 4.45, 4.71(a), 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261 (2001).  

2.  For the period beginning April 15, 1999, the criteria for 
a rating in excess of 10 percent for a right knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
1991 & Supp. 2001); 38 C.F.R. § § 4.7, 4.40, 4.45, 4.71(a), 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261 (2001).  

3.  For the entire rating period, the criteria for a rating 
in excess of 0 percent for fracture residuals of the right 
fifth metacarpal have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. § § 4.7, 
4.71(a), Diagnostic Codes 5156, 5227. (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran had a history 
of injury/surgery to the right knee prior to his entry onto 
active duty.  Records show treatment for chronic right knee 
complaints beginning in 1982.  Records show chronic right 
knee complaints throughout service with diagnoses of torn 
ligament, cartilage problems, MCL strain, subluxation, and 
chronic right knee pain.  At the veteran's August 1992 
examination, his lower extremities were evaluated as normal.  
It was noted that he had a scar on the right knee.  The 
examiner noted that the veteran had been put on profile, 
post-surgically for his right knee.  On the veteran's report 
of medical history form, he placed a check in the "no" box 
to indicate that he did not have a trick or locked knee.  He 
indicated that he had been seen for his right knee at Ft. 
Carson in 1981, and had been put on profile for no-stair 
climbing in February 1989.  He further indicated that he had 
been seen in March 1991 in Saudi Arabia for his right knee.  

Service medical records show that the veteran sustained a 
fracture of the right fifth metacarpal in May 1986.  Records 
showed follow-up through July 1986.  Records showed a re-
injury to the right hand in June 1987 and October 1987.  
Records showed no further complaints or treatment involving 
the right hand after October 1987.  At the veteran's August 
1992 examination, it was noted that he had a right fifth 
finger deformity.  

When the veteran was seen at the VA Medical Center in July 
1997, he indicated that he had had surgery on his right knee 
in 1985 and 1987.  Chronic right knee pain was noted since 
1985, off and on.  There was reported no recent change in 
status.  He was reported able to work as a carpenter, and was 
not taking any medications.  

In the veteran's April 1999 notice of disagreement, he 
asserted that his right knee swelled, was painful, and gave 
out.  He also asserted that his little finger could not 
straighten out, hurt, and that he had problems holding and 
grasping objects.  

A VA x-ray report from July 1999 showed that there were no 
significant abnormalities seen in the bony structures, joint 
spaces, or soft tissues of the visualized right knee.  

The veteran underwent a VA examination in February 2000.  It 
was noted that in 1979, the veteran sustained a football 
injury to his right knee and had reconstructive surgery.  It 
was noted that the knee occasionally gave way and the veteran 
fell.  The veteran stated that he had constant pain in the 
knee which increased with walking or going up stairs.  He 
stated that occasionally his knee popped.  Examination of the 
right knee showed that there was a scar over the medial 
surface.  Extension was normal at 0 degrees; flexion was 110 
degrees, with normal at 140 degrees.  Strength was 5/5.  
There was pain with the terminal 10 degrees of flexion.  
There was pain with movement of the patella.  The ligaments 
and menisci were intact.  The veteran had a normal 
neurological examination.  Diagnosis was status post 
reconstruction surgery of right knee.  

Regarding the veteran's right hand, it was noted that in 
1997, the veteran sustained a fracture of the right fifth 
metacarpal head and that his hand was placed in a cast.  
Examination showed that there was numbness along the 
distribution of the median nerve bilaterally.  There was 
positive Tinel's sign and a positive Phalen's sign.  
Examination of the right fifth digit revealed that there was 
no deformity or tenderness at the metacarpal head, but that 
proximal interphalangeal joint lacked 10 degrees of 
extension.  The digit could not be passively extended beyond 
that point.  The finger did touch the palmar crease.  
Diagnosis was status post fracture of the right fifth 
metacarpal head.

VA x-ray reports from February 2000 showed that the veteran 
had a normal right knee and normal right hand.

In a November 2000 statement, the veteran asserted that his 
right knee was in constant pain, swelled up, and gave way 
often.  He stated that when his knee gave out, it caused him 
to fall.  He stated that the knee was painful always, but 
especially when he walked, bent down, or climbed stairs.  

The veteran also asserted that he could not straighten his 
finger, which caused grasping or holding onto objects 
difficult if not impossible.  He stated that this interfered 
with his daily activities.  He stated that he was entitled to 
a higher rating because of pain and limitation of motion.

The veteran was scheduled for a VA examination for his knees 
and fingers in September 2001, but did not report for said 
examination.  





Relevant laws and regulations regarding the veteran's initial 
rating claims

It is noted that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) to be codified at 38 C.F.R. §§ 3.102, 3.159).  
The intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

It is determined that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal, because the requirements under the VCAA 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses a matter not addressed 
by the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In that regard, it is determined that the RO 
notified the veteran of the reasons for its decision, as well 
as the laws and regulations applicable to his claim.  This 
information was provided in the May 1999 Statement of the 
Case, and in the March 2000 and February 2002 Supplemental 
Statements of the Case.  

The RO has satisfied the duty to assist the veteran in 
obtaining evidence relevant to his claim, and the Board is 
not aware of any relevant evidence that has not yet been 
obtained.  Moreover, VA has conducted reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  The veteran's claim has been 
remanded by the Board in March 2001 in order to assist the 
veteran with his claim, and a VCAA letter was mailed to the 
veteran in April 2001.  Finally, the veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained.

As will be discussed in greater detail below, the medical 
evidence of record, specifically the service medical records 
and post-service medical records, is sufficient to consider 
the veteran's claim.  The veteran was scheduled for a 
September 2001 VA examination, but failed to report for said 
examination.  As a result of the extensive development that 
has been undertaken in this case, the veteran has been made 
aware of the information and evidence necessary to 
substantiate his claim and of VA's role in assisting in the 
development of the claim.  For the aforementioned reasons, 
there is no reasonable possibility that further assistance 
would aid in the substantiation of the claim.  Therefore, 
further development to meet the requirements of 38 U.S.C.A. 
§§ 5103, 5103A is not necessary. 

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial noncompensable rating 
following the grant of service connection for a right knee 
disability for the period prior to April 15, 1999, the 
initial 10 percent rating for a right knee disability 
beginning April 15, 1999, and the initial noncompensable 
rating for fracture residuals of the right fifth metacarpal.  
Therefore, all of the evidence following the grant of service 
connection (not just the evidence showing the present level 
of disability) must be considered in evaluating the veteran's 
claim.  The RO did consider all of the evidence following the 
grant of service connection, so the veteran's claim is in 
appropriate appellate status.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. 

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.


The propriety of the initial noncompensable rating for the 
veteran's right knee disability for the period prior to April 
15, 1999, and the propriety of the initial 10 percent rating 
for the veteran's right knee disability beginning April 15, 
1999.
.
Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated on the basis of limitation of motion for 
the specified joint.  When there is ankylosis [immobility or 
fusion] of the knee, 30 to 60 percent ratings may be assigned 
depending on the angle at which the knee joint is 
immobilized.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

When flexion [bending] of the leg [at the knee joint] is 
limited to 15 degrees, then a 30 percent rating is assigned.  
When flexion of the leg is limited to 30 degrees, then a 20 
percent rating is assigned.  When flexion of the leg is 
limited to 45 degrees, then a 10 percent rating is assigned.  
When flexion of the leg is limited to 60 degrees, then a 
noncompensable rating is assigned.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5260.

When extension [straightening] of the leg [at the knee joint] 
is limited to 30 degrees, then a 40 percent rating is 
assigned.  When extension of the leg is limited to 20 
degrees, then a 30 percent rating is assigned.  When 
extension of the leg is limited to 15 degrees, then a 20 
percent rating is assigned.  When extension of the leg is 
limited to 10 degrees, then a 10 percent rating is assigned.  
When extension of the leg is limited to 5 degrees, then a 
noncompensable rating is assigned.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5261.

Regarding other impairments of the knee, when there is severe 
recurrent subluxation or lateral instability a 30 percent 
rating is assigned.  When there is moderate recurrent 
subluxation or lateral instability a 20 percent rating is 
assigned.  When there is slight recurrent subluxation or 
lateral instability a 10 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5257.

When there is semilunar cartilage dislocated with frequent 
episodes of "locking", pain, and effusion into the joint, 
then a 20 percent rating is assigned.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5258.

When semilunar cartilage has been removed and the knee is 
symptomatic, then a 10 percent rating is assigned. 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5259.

In a precedent opinion the VA's General Counsel has held that 
although a veteran can be rated separately under Diagnostic 
Code 5257 and Diagnostic Code 5003, "a separate rating must 
be based upon additional disability."  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
5261 in order to obtain a separate rating for arthritis."  
VAOGCPREC 23-97.

For the period prior to April 15, 1999, the evidence does not 
show that the veteran warrants higher than a noncompensable 
rating for his right knee disability.  A July 1997 VA 
treatment record noted chronic right knee pain since 1985, 
off and on.  It further noted that there was no recent 
reported change in status, and that the veteran was able to 
work as a carpenter, and was not taking any medications.  

As the evidence did not show subluxation or lateral 
instability, the veteran is not entitled to a compensable 
rating under Diagnostic Code 5257.  As the evidence did not 
show flexion limited to 45 degrees, or extension limited to 
10 degrees, the veteran is not entitled to a compensable 
rating under either Diagnostic Code 5260 or 5261.  Since 
there were no findings other than off and on right knee pain 
for this period, even with pain on motion, weakened movement, 
excess fatigability, and incoordination considered, even 
during flare-ups, the findings do not show flexion limited to 
45 degrees (or its equivalent), or extension limited to 10 
degrees (or its equivalent).  

As the evidence did not show dislocated cartilage or removal 
of cartilage, the veteran is not entitled to a compensable 
rating under either Diagnostic Code 5258 or 5259.  As such, 
the initial noncompensable rating assigned for the veteran's 
right knee disability for the period prior to April 15, 1999, 
was appropriate and is maintained.  

For the period beginning April 15, 1999, the evidence does 
not show that the veteran warrants higher than an initial 10 
percent rating for his right knee disability.  

At the veteran's February 2000 VA examination, extension was 
normal at 0 degrees, and flexion was 110 degrees.  Although 
pain was noted with the terminal 10 degrees of flexion, and 
was also noted with movement of the patella, the veteran is 
not entitled to a higher initial rating under either 
Diagnostic Code 5260 or Diagnostic Code 5261.  Even with pain 
on motion, weakened movement, excess fatigability, and 
incoordination considered, even during flare-ups, the 
findings do not show flexion limited to 30 degrees (or its 
equivalent), or extension limited to 15 degrees (or its 
equivalent).  

Even though the veteran complained that his knee occasionally 
gave way, as the ligaments were intact, it must be concluded 
that the veteran did not have recurrent subluxation or 
lateral instability that was moderate to warrant a 20 percent 
rating under Diagnostic Code 5257.  Also, a July 1999 x-ray 
showed no significant abnormalities and a February 2000 x-ray 
showed a normal right knee.  Accordingly, the veteran is not 
entitled to a separate rating under VAOGCPREC 23-97.

As the menisci were noted to be intact at the veteran's 
February 2000 VA examination, he is not entitled to a rating 
under Diagnostic Code 5258.  As the evidence does not show 
that he had cartilage removed during service, he is not 
entitled to a rating under Diagnostic Code 5259.  As such, 
the initial 10 percent rating assigned for the veteran's 
right knee disability for the period beginning April 15, 
1999, was appropriate and is maintained.  


The propriety of the initial noncompensable rating for 
fracture residuals of the right fifth metacarpal.

For ankylosis of any finger other than the thumb, index 
finger, or middle finger, a nocompensable rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5227 (2001).  There is 
a note at the end of Diagnostic Code 5227 that extremely 
unfavorable ankylosis will be rated as amputation under 
Diagnostic Codes 5152 through 5156.  

For amputation of the little finger with metacarpal resection 
(more than one-half the bone lost), a 20 percent rating is 
assigned.  For amputation of the little finger without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto, a 10 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5156 (2001).  There is 
a note at the end of the section that the single finger 
amputation ratings are the only applicable ratings for 
amputations of whole or part of single fingers.  

When classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits under 38 
C.F.R. § 4.71a, the following rules particular to the 
disability in question are observed:

(1)	Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.

(2)	Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.

(3)	With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable.  
Limitation of motion of less than 1 inch in either direction 
is not considered disabling. 38 C.F.R. § 4.71a (2001).

The evidence does not show that the veteran warrants higher 
than an initial noncompensable rating for his service-
connected fracture residuals of the right fifth metacarpal.  
A February 2000 x-ray report showed that the veteran had a 
normal right hand.  At the veteran's February 2000 VA 
examination, the evidence showed that the proximal 
interphalangeal joint lacked 10 degrees of extension.  
Although the digit could not passively be extended beyond 
that point, the finger could touch the palmar crease of the 
hand, and there was no deformity or tenderness at the 
metacarpal head.  

As the evidence does not show ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, the 
veteran's finger can not be rated as amputation or 
unfavorable ankylosis such that the veteran would be entitled 
to an initial rating of 10 percent under Diagnostic Code 5227 
or Diagnostic Code 5156.  Similarly, the evidence does not 
show that the veteran is unable to move his right fifth 
metacarpal to within 2 inches of the median transverse fold 
of the palm, which would also warrant an initial 10 percent 
rating.  The examiner only said that the veteran's proximal 
interphalangeal joint lacked 10 degrees of extension, but 
that the finger could touch the palmar crease.  With the 
above findings, it must be determined that the noncompensable 
rating assigned for the veteran's right fifth finger 
disability was appropriate, and that it does not warrant 
assignment of an initial 10 percent rating.  

In reaching the above determinations regarding the veteran's 
right knee and right finger, consideration has been given to 
the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  It is noted that the 
veteran was scheduled for a VA examination in September 2001 
that would have helped determine the current severity of the 
veteran's disabilities, but he failed to report for said 
examination.  After receiving his February 2002 supplemental 
statement of the case, the veteran waived the 60 day waiting 
period, and asked that his case be sent to the Board.  The 
evidence includes records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim challenging the propriety of the initial 
noncompensable rating for the right knee disability for the 
period prior to April 15, 1999.  It is also against the 
veteran's claim challenging the propriety of the initial 10 
percent rating for the right knee disability for the period 
beginning April 15, 1999.  Finally, it is against the claim 
challenging the propriety of the initial noncompensable 
rating assigned for the fracture residuals of the right fifth 
metacarpal.  As the preponderance of the evidence is against 
these claims, the benefit-of-the-doubt doctrine is not for 
application.  Accordingly, the initial ratings assigned for 
the veteran's right knee and right finger disabilities were 
proper, and the veteran's claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

For the period prior to April 15, 1999, the noncompensable 
rating assigned for the veteran's right knee disability was 
proper and is maintained.  

For the period beginning April 15, 1999, the 10 percent 
rating assigned for the veteran's right knee disability was 
proper and is maintained.  

The noncompensable rating assigned for the veteran's fracture 
residuals of the right fifth metacarpal was proper and is 
maintained.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

